


110 HRES 725 EH: Recognizing the 35th anniversary of the

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 725
		In the House of Representatives, U.
		  S.,
		
			October 16, 2007
		
		RESOLUTION
		Recognizing the 35th anniversary of the
		  Clean Water Act, and for other purposes.
	
	
		Whereas clean water is a natural resource of tremendous
			 value and importance to the Nation;
		Whereas there is resounding public support for protecting
			 and enhancing the quality of the Nation’s rivers, streams, lakes, marine
			 waters, and wetlands;
		Whereas maintaining and improving water quality is
			 essential to protect public health, fisheries, wildlife, and watersheds and to
			 ensure abundant opportunities for public recreation and economic
			 development;
		Whereas it is a national responsibility to provide clean
			 water for future generations;
		Whereas since the enactment of the Clean Water Act in
			 1972, substantial progress has been made in protecting and enhancing water
			 quality due to a deliberate and national effort to protect the Nation’s
			 waters;
		Whereas substantial improvements to the Nation’s water
			 quality have resulted from a successful partnership among Federal, State, and
			 local governments, the private sector, and the public;
		Whereas serious water pollution problems persist
			 throughout the Nation and significant challenges lie ahead in the effort to
			 protect water resources from point and nonpoint sources of pollution and to
			 maintain the Nation’s commitment to a no net loss of
			 wetlands;
		Whereas the Nation’s decaying water infrastructure and a
			 lack of available funding to maintain and upgrade the Nation’s wastewater
			 infrastructure pose a serious threat to the water quality improvements achieved
			 over the past 35 years;
		Whereas the Environmental Protection Agency, the
			 Congressional Budget Office, and other stakeholders have identified a funding
			 gap of between $300,000,000,000 and $400,000,000,000 over the next 20 years for
			 the restoration and replacement of wastewater infrastructure;
		Whereas further development and innovation of water
			 pollution control programs and advancement of water pollution control research,
			 technology, and education are necessary and desirable; and
		Whereas October 18, 2007, is the 35th anniversary of the
			 enactment of the Clean Water Act: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the 35th anniversary of the
			 Federal Water Pollution Control Act (commonly known as the Clean Water
			 Act);
			(2)recommits itself
			 to restoring and maintaining the chemical, physical, and biological integrity
			 of the Nation’s waters in accordance with the goals and objectives of the Clean
			 Water Act;
			(3)dedicates itself
			 to working toward a sustainable, long-term solution to address the Nation’s
			 decaying water infrastructure; and
			(4)encourages the
			 public and all levels of government—
				(A)to recognize and
			 celebrate the Nation’s accomplishments under the Clean Water Act; and
				(B)to renew their
			 commitment to restoring and protecting the Nation’s rivers, lakes, streams,
			 marine waters, and wetlands for future generations.
				
	
		
			Lorraine C. Miller,
			Clerk.
		
	
